COURT OF APPEALS OF VIRGINIA


Present:      Judges Bray, Annunziata and Overton


MARRIOTT CORPORATION
                                                    MEMORANDUM OPINION *
v.      Record No. 2814-97-4                            PER CURIAM
                                                      APRIL 28, 1998
JUDITH D. CONNELL


            FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

               (John K. Coleman; Slenker, Brandt, Jennings &
               Johnston, on brief), for appellant.
               (Howard B. Ackerman, on brief), for appellee.



        Marriott Corporation ("employer") contends that the Workers'

Compensation Commission ("commission") erred in finding that

Judith D. Connell ("claimant") proved she was entitled to an

award of temporary total disability benefits beginning June 17,

1996.       Upon reviewing the record and the briefs of the parties,

we conclude that this appeal is without merit.         Accordingly, we

summarily affirm the commission's decision.         See Rule 5A:27.

        On appeal, we view the evidence in the light most favorable

to the prevailing party below.       See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

        In granting claimant's application alleging a change in

        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
condition, the commission found as follows:
          Each of the claimant's treating physicians,
          Dr. [Roger A.] Snyder, Dr. [Roger] Gisolfi
          and Dr. [Alec] Lebedun have said the claimant
          could not work. Only Dr. [Bruce] Smoller, a
          non-treating psychiatrist, who examined the
          claimant twice, in 1993 and again in 1996,
          said the claimant had no impairment that kept
          her from working. The Commission generally
          gives the greatest weight to the opinions of
          the treating doctors.
               Moreover, the claimant attempted light
          duty work but was not successful. Her
          testimony and the testimony of the
          supervisor, Mr. Barfield, proved her attempt
          was bona fide. After her try, the claimant's
          doctors, aware of her efforts at work, said
          she was disabled.

     The medical records and opinions of Drs. Snyder, Gisolfi,

and Lebedun, coupled with claimant's testimony regarding her

unsuccessful attempt to perform light duty work, constitute

credible evidence to support the commission's findings.    Based

upon this evidence, the commission could reasonably infer that

claimant was totally disabled as of June 17, 1996.    "Where

reasonable inferences may be drawn from the evidence in support

of the commission's factual findings, they will not be disturbed

by this Court on appeal."   Hawks v. Henrico County Sch. Bd., 7
Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).   Moreover, the

commission was entitled to give greater weight to the treating

physicians' opinions.   See Pilot Freight Carriers, Inc. v.

Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570, 572 (1986).

     For these reasons, we affirm the commission's decision.
                                                     Affirmed.




                                 2